Citation Nr: 0212702	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO).  Notice of the rating decision was 
mailed to the veteran in August 1997.


REMAND

In September 2000, the veteran requested to appear at a 
Travel Board hearing.  In October 2000, the RO acknowledged 
receipt of that request and asked the veteran to clarify 
which type of hearing he desired.  The veteran did not 
respond.  By letter dated in March 2002, the veteran's 
representative stated that he had made several unsuccessful 
attempts to contact the veteran to ascertain whether he still 
desired a Travel Board hearing.  The representative then 
stated that the veteran's case should be forwarded to the 
Board.  That same month, the case was transferred to the 
Board.  

Because the veteran has not withdrawn his request for a 
Travel Board hearing and his representative, without his 
consent, cannot withdraw his hearing request, additional 
action is warranted.  38 C.F.R. § 20.702(e) (2001). 

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the appellant has requested a Travel Board 
hearing at the RO.  See 67 Fed. Reg. 3,099-3,106 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  See also Chairman's Memorandum No. 01-02-01 
(January 29, 2002).

In light of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing with the Board at the local RO.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




